DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the notification” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the notification” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. Patent Application Publication No. 2003/0146854 A1) in view of Kondo (U.S. Patent Application Publication No. 2011/0210835 A1).
Regarding claim 1, Jones discloses:
store a first vehicle location at which a user device is connected to a first network (Base station control mechanism stores vehicle location which is connected to a network. Since the base station is able to locate the vehicle, the vehicle devices are connected to the network. See at least [0015]), 
store a route of a host vehicle from the first vehicle location to a second vehicle location at which the user device cannot connect to the first network (Base Station Control Unit (BSCU) 14 is in constant communication with the vehicle control unit (VCU) 12 and detects and is able to store the route of the VCU, see at least [0080] and [0123];  
Jones does not disclose:
move the host vehicle to the first vehicle location in response to the user device not connecting to a second network at a predetermined time 
However, Kondo teaches:
move the host vehicle to the first vehicle location in response to the user device not connecting to a second network at a predetermined time (a predetermined time in which the vehicle moves from outside the communication range to inside the communication range, see at least [0057])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle and computer network taught by Jones by adding the moving of a vehicle into a communication range in a predetermined time taught by Kondo. One of ordinary skill in the art would have been motivated to make this modification in order to be able to communicate with the vehicle (see Kondo [0057]).
Regarding claim 2, the combination of Jones and Kondo teaches the elements above and Jones further discloses:
transmit a notification via the first network upon returning to the first vehicle location (when VCU 12 is connected to the communication network, BSCU 14 sends notification of arrival, see at least [0015]-[0016], [0022], and [0074]-[0075])
Regarding claim 3, the combination of Jones and Kondo teaches the elements above and Jones further discloses:
transmit the notification to a preselected contact (notifications are transmitted to specific users based on the customer records, see at least [0093] and Fig. 3)
Regarding claim 5, the combination of Jones and Kondo teaches the elements above and Jones further discloses:
periodically store locations at which the user device is connected to the first network while the host vehicle is driving (VCU 12 continuously or periodically determines the location of the vehicle and sends location information to the BSCU 14, see at least [0112]) 
detect when the user device loses a connection to the first network (VCU 12 determines a communication problem when vehicle enters a “dead area” or “drop area”, see at least [0123])
Jones does not disclose:
store as the first vehicle location a last vehicle location at which the user device was connected to the first network before detecting the user device lost the connection for a predetermined time
However, Kondo teaches:
store as the first vehicle location a last vehicle location at which the user device was connected to the first network before detecting the user device lost the connection for a predetermined time (position of vehicle when it is heading outside of the communication range is tracked and stored, see at least [0045])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle and computer network taught by Jones by 
Regarding claim 8, the combination of Jones and Kondo teaches the elements above and Jones further discloses:
display information on a display device of the host vehicle after the predetermined time (VCU 12 includes a liquid crystal display (LCD) module for providing information to the driver, see at least [0031])
Regarding claim 9, the combination of Jones and Kondo teaches the elements above and Jones further discloses:
set the predetermined time in response to an input from an occupant of the host vehicle (BSCU 14 can be configured to send notifications based on user preference settings, see at least [0096])
Regarding claim 10, Jones discloses:
periodically store locations at which a user device is connected to a first network while a host vehicle is driving (VCU 12 continuously or periodically determines the location of the vehicle and sends location information to the BSCU 14, see at least [0112])
detect when the user device loses a connection to the first network (VCU 12 determines a communication problem when vehicle enters a “dead area” or “drop area”, see at least [0123])
store a route of a host vehicle from the first vehicle location to a second vehicle location at which the user device cannot connect to the first network (Base Station Control Unit (BSCU) 14 is in constant communication with the vehicle control unit (VCU) 12 and detects and is able to store the route of the VCU, see at least [0080] and [0123];  BSCU 14 is able to determine when VCU enters an area where communication means cannot be connected such as a “dead area” or “drop area,” see at least [0123])
Jones does not disclose: 
store as a first vehicle location a last vehicle location at which the user device was connected to the first network before detecting the user device lost the connection for a predetermined time
move the host vehicle to the first vehicle location from the second vehicle location in response to the user device not connecting to a second network at a predetermined time 
However, Kondo teaches:
store as a first vehicle location a last vehicle location at which the user device was connected to the first network before detecting the user device lost the connection for a predetermined time (position of vehicle when it is heading outside of the communication range is tracked and stored, see at least [0045])
move the host vehicle to the first vehicle location from the second vehicle location in response to the user device not connecting to a second network at a predetermined time (a predetermined time in which the vehicle moves from outside the communication range to inside the communication range, see at least [0057])

Regarding claim 12, Jones discloses:
storing a first vehicle location at which a user device is connected to a first network (Base station control mechanism stores vehicle location which is connected to a network. Since the base station is able to locate the vehicle, the vehicle devices are connected to the network. See at least [0015]), 
storing a route of a host vehicle from the first vehicle location to a second vehicle location at which the user device cannot connect to the first network (Base Station Control Unit (BSCU) 14 is in constant communication with the vehicle control unit (VCU) 12 and detects and is able to store the route of the VCU, see at least [0080] and [0123];  BSCU 14 is able to determine when VCU enters an area where communication means cannot be connected such as a “dead area” or “drop area,” see at least [0123])
Jones does not disclose:
moving the host vehicle to the first vehicle location in response to the user device not connecting to a second network at a predetermined time
However, Kondo teaches:
moving the host vehicle to the first vehicle location in response to the user device not connecting to a second network at a predetermined time (a predetermined time in which the vehicle moves from outside the communication range to inside the communication range, see at least [0057])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle and computer network taught by Jones by adding the moving of a vehicle into a communication range in a predetermined time taught by Kondo. One of ordinary skill in the art would have been motivated to make this modification in order to be able to communicate with the vehicle (see Kondo [0057]).
Regarding claim 13, the combination of Jones and Kondo teaches the elements above and Jones further discloses:
transmitting a notification via the first network upon returning to the first vehicle location (when VCU 12 is connected to the communication network, BSCU 14 sends notification of arrival, see at least [0015]-[0016], [0022], and [0074]-[0075])
Regarding claim 14, the combination of Jones and Kondo teaches the elements above and Jones further discloses:
transmitting the notification to a preselected contact (notifications are transmitted to specific users based on the customer records, see at least [0093] and Fig. 3)
Regarding claim 16,
periodically storing locations at which the user device is connected to the first network while the host vehicle is driving (VCU 12 continuously or periodically 
detecting when the user device loses a connection to the first network (VCU 12 determines a communication problem when vehicle enters a “dead area” or “drop area”, see at least [0123])
Jones does not disclose:
storing as the first vehicle location a last vehicle location at which the user device was connected to the first network before detecting the user device lost the connection for a predetermined time
However, Kondo teaches: 
storing as the first vehicle location a last vehicle location at which the user device was connected to the first network before detecting the user device lost the connection for a predetermined time (position of vehicle when it is heading outside of the communication range is tracked and stored, see at least [0045])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle and computer network taught by Jones by adding the storing last connected vehicle location taught by Kondo. One of ordinary skill in the art would have been motivated to make this modification in order to be able to return to the area where communication is possible.
Regarding claim 19, the combination of Jones and Kondo teaches the elements above and Jones further discloses:
displaying information on a display device of the host vehicle after the predetermined time (VCU 12 includes a liquid crystal display (LCD) module for providing information to the driver, see at least [0031])
Regarding claim 20, the combination of Jones and Kondo teaches the elements above and Jones further discloses:
setting the predetermined time in response to an input from an occupant of the host vehicle (BSCU 14 can be configured to send notifications based on user preference settings, see at least [0096])
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Kondo as applied to claims 1 and 12 above and further in view of Geelen et al. (U.S. Patent Application Publication No. 2007/0265769 A1; hereinafter Geelen).
Regarding claim 4, the combination of Jones and Kondo teach the elements above but does not disclose:
move the host vehicle from the first vehicle location to the second vehicle location after transmitting the notification
However, Geelen teaches:
move the host from the first location to the second location after transmitting the notification (the navigation device 200 is able to route the user back to the location where the navigation device 200 was disconnected, see at least [0078])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of vehicle and computer network disclosed by Jones by adding the moving of a vehicle into a communication range in a 
Regarding claim 15, the combination of Jones and Kondo teach the elements above but does not disclose:
moving the host vehicle from the first vehicle location to the second vehicle location after transmitting the notification
However, Geelen teaches:
moving the host vehicle from the first vehicle location to the second vehicle location after transmitting the notification (the navigation device 200 is able to route the user back to the location where the navigation device 200 was disconnected, see at least [0078])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of vehicle and computer network disclosed by Jones by adding the moving of a vehicle into a communication range in a predetermined time taught by Kondo by adding the moving to disconnection location taught by Geelen. One of ordinary skill in the art would have been motivated to make this modification in order to return to retrace steps to a disconnected location (see Geelen [0077]-[0078]).
Claims 6-7, 11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Kondo as applied to claims 1 and 12 above and further in view of Rodriguez (U.S. Patent Application Publication No. 2015/0126234 A1).
Regarding claim 6, the combination of Jones and Kondo teaches the elements above but does not teach:
detect a location at which the user device reconnects with the first network after losing the connection with the first network for the predetermined time 
store the location at which the user device reconnects with the first network as the first vehicle location
However, Rodriguez teaches:
detect a location at which the user device reconnects with the first network after losing the connection with the first network for the predetermined time (mobile communication device 110 records location information each time the device 110 connects to and disconnects from wireless apparatus, see at least [0179]-[0181])
store the location at which the user device reconnects with the first network as the first vehicle location (mobile communication device 110 records location information each time the device 110 connects to and disconnects from wireless apparatus wherein the apparatus can be stored in a vehicle to detect vehicle location, see at least [0179]-[0181] and Fig. 14B)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of vehicle and computer network disclosed by Jones by adding the moving of a vehicle into a communication range in a predetermined time taught by Kondo by adding the stored connection locations taught by Rodriguez. One of ordinary skill in the art would have been motivated to make this modification 
Regarding claim 7, the combination of Jones and Kondo teaches the elements above and Jones further discloses:
detect when the user device loses a connection to the first network (Base Station Control Unit (BSCU) 14 is in constant communication with the vehicle control unit (VCU) 12 and detects and is able to store the route of the VCU, see at least [0080] and [0123];  BSCU 14 is able to determine when VCU enters an area where communication means cannot be connected such as a “dead area” or “drop area,” see at least [0123])
Jones does not teach:
periodically store locations at which the user device is connected to the first network while the host vehicle is driving after detecting the location at which the user device reconnected with the first network
store as the first vehicle location a last vehicle location at which the user device was connected to the first network before detecting the user device lost the connection for a predetermined time
However, Kondo teaches:
store as the first vehicle location a last vehicle location at which the user device was connected to the first network before detecting the user device lost the connection for a predetermined time (position of vehicle when it is heading outside of the communication range is tracked and stored, see at least [0045])

The combination of Jones and Kondo does not teach:
periodically store locations at which the user device is connected to the first network while the host vehicle is driving after detecting the location at which the user device reconnected with the first network
However, Rodriguez teaches:
periodically store locations at which the user device is connected to the first network while the host vehicle is driving after detecting the location at which the user device reconnected with the first network (after connecting, the mobile communication device 110 can continue to log location information at set time intervals while the device 110 remains connected to the wireless apparatus, see at least [0187]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the vehicle and computer network taught by Jones and the storing last connected vehicle location taught by Kondo by adding the periodically stored locations after reconnecting taught by Rodrigues. One of ordinary skill in the art would have been motivated to make this modification in order to enable “monitoring, tracking, and receiving notifications regarding objects of interest” (see Rodriguez [0189]).
Regarding claim 11, the combination of Jones and Kondo teaches the elements above and Jones further discloses:
detect when the user device loses a connection to the first network (Base Station Control Unit (BSCU) 14 is in constant communication with the vehicle control unit (VCU) 12 and detects and is able to store the route of the VCU, see at least [0080] and [0123];  BSCU 14 is able to determine when VCU enters an area where communication means cannot be connected such as a “dead area” or “drop area,” see at least [0123]) 
Jones does not disclose:
detect a location at which the user device reconnects with the first network after losing the connection with the first network for the predetermined time
periodically store locations at which the user device is connected to the first network while the host vehicle is driving after detecting the location at which the user device reconnected to the first network
store as the first vehicle location a last vehicle location at which the user device was connected to the first network before detecting the user device lost the connection for the predetermined time
However, Kondo teaches:
store as the first vehicle location a last vehicle location at which the user device was connected to the first network before detecting the user device lost the connection for the predetermined time (position of vehicle when it is heading outside of the communication range is tracked and stored, see at least [0045])

The combination of Jones and Kondo does not teach:
detect a location at which the user device reconnects with the first network after losing the connection with the first network for the predetermined time 
periodically store locations at which the user device is connected to the first network while the host vehicle is driving after detecting the location at which the user device reconnected to the first network 
However, Rodriguez teaches:
detect a location at which the user device reconnects with the first network after losing the connection with the first network for the predetermined time (mobile communication device 110 records location information each time the device 110 connects to and disconnects from wireless apparatus, see at least [0179]-[0181]) 
periodically store locations at which the user device is connected to the first network while the host vehicle is driving after detecting the location at which the user device reconnected to the first network (after connecting, the mobile communication device 110 can continue to log location information at set time intervals while the device 110 remains connected to the wireless apparatus, see at least [0187]).

Regarding claim 17, the combination of Jones and Kondo teaches the elements above but does not teach:
detecting a location at which the user device reconnects with the first network after losing the connection with the first network for the predetermined time 
storing the location at which the user device reconnects with the first network as the first vehicle location
However, Rodriguez teaches:
detecting a location at which the user device reconnects with the first network after losing the connection with the first network for the predetermined time (mobile communication device 110 records location information each time the device 110 connects to and disconnects from wireless apparatus, see at least [0179]-[0181]) 
storing the location at which the user device reconnects with the first network as the first vehicle location (mobile communication device 110 records location information each time the device 110 connects to and disconnects from wireless apparatus wherein the apparatus can be stored in a vehicle to detect vehicle location, see at least [0179]-[0181] and Fig. 14B)

Regarding claim 18, the combination of Jones and Kondo teaches the elements above and Jones further discloses:
detecting when the user device loses a connection to the first network (BSCU) 14 is in constant communication with the vehicle control unit (VCU) 12 and detects and is able to store the route of the VCU, see at least [0080] and [0123];  BSCU 14 is able to determine when VCU enters an area where communication means cannot be connected such as a “dead area” or “drop area,” see at least [0123])
Jones does not teach:
periodically storing locations at which the user device is connected to the first network while the host vehicle is driving after detecting the location at which the user device reconnected to the first network 
storing as the first vehicle location a last vehicle location at which the user device was connected to the first network before detecting the user device lost the connection for the predetermined time
However, Kondo teaches:
storing as the first vehicle location a last vehicle location at which the user device was connected to the first network before detecting the user device lost the connection for the predetermined time (position of vehicle when it is heading outside of the communication range is tracked and stored, see at least [0045])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle and computer network taught by Jones by adding the storing last connected vehicle location taught by Kondo. One of ordinary skill in the art would have been motivated to make this modification in order to be able to return to the area where communication is possible.
The combination of Jones and Kondo does not teach:
periodically storing locations at which the user device is connected to the first network while the host vehicle is driving after detecting the location at which the user device reconnected to the first network 
However, Rodriguez teaches:
periodically storing locations at which the user device is connected to the first network while the host vehicle is driving after detecting the location at which the user device reconnected to the first network (after connecting, the mobile communication device 110 can continue to log location information at set time intervals while the device 110 remains connected to the wireless apparatus, see at least [0187]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the vehicle and computer network taught by Jones and the storing last connected vehicle location taught by Kondo by adding the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hui (U.S. Patent Application Publication No. 2011/0029229 A1) teaches a system and method to provide directions to a wireless communication device when signal has been lost or is weak.
Azam et al. (U.S. Patent Application Publication No. 2017/0325065 A1) teaches a system to track a lost mobile device by transmitting a signal to nearby devices after a threshold time has elapsed.
Fox et al. (U.S. Patent Application Publication No. 2018/0039262 A1) teaches a device for rescuing a lost person by detecting the lost person’s location and navigating to a nearby emergency center to send an alert.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.L./Examiner, Art Unit 3662   

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662